342 S.W.3d 445 (2011)
Lance SIMPSON,
v.
LIFE SKILLS FOUNDATION and Division of Employment Security, Respondents.
No. ED 95801.
Missouri Court of Appeals, Eastern District, Division Five.
June 14, 2011.
Kevin J. Kasper, St. Charles, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondents.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Lance Simpson appeals from a decision by the Labor and Industrial Relations Commission denying him unemployment *446 benefits. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Rule 84.16(b).